Case 4:20-cv-00083-HBB Document 27 Filed 05/27/21 Page 1 of 19 PageID #: 1523




                          UNITED STATES DISTRICT COURT
                         WESTERN DISTRICT OF KENTUCKY
                               OWENSBORO DIVISION
                         CIVIL ACTION NO. 4:20-CV-00083-HBB


DEWAYNE REYNOLDS                                                                  PLAINTIFF


VS.


ANDREW SAUL, COMMISSIONER
SOCIAL SECURITY ADMINISTRATION                                                  DEFENDANT


                                MEMORANDUM OPINION
                                    AND ORDER

                                       BACKGROUND

       Before the Court is the complaint (DN 1) of Dewayne Reynolds (“Plaintiff”) seeking

judicial review of the final decision of the Commissioner pursuant to 42 U.S.C. § 405(g). Both

the Plaintiff (DN 20) and Defendant (DN 26) have filed a Fact and Law Summary. For the reasons

that follow, the final decision of the Commissioner is AFFIRMED, and judgment is GRANTED

for the Commissioner.

       Pursuant to 28 U.S.C. § 636(c) and Fed. R. Civ. P. 73, the parties have consented to the

undersigned United States Magistrate Judge conducting all further proceedings in this case,

including issuance of a memorandum opinion and entry of judgment, with direct review by the

Sixth Circuit Court of Appeals in the event an appeal is filed (DN 16). By Order entered

December 7, 2020 (DN 17), the parties were notified that oral arguments would not be held unless

a written request therefor was filed and granted. No such request was filed.


                                               1
Case 4:20-cv-00083-HBB Document 27 Filed 05/27/21 Page 2 of 19 PageID #: 1524




                                       FINDINGS OF FACT

         On March 20, 2017, Plaintiff protectively filed an application for Disability Insurance

Benefits (Tr. 10, 155-57, 158-66). Plaintiff alleged that he became disabled on April 16, 2016, as

a result of degenerative disease of the spine (Tr. 10, 63, 76, 184). Following denial of the

application at the initial level in April 2017 and the reconsideration level in June 2017, Plaintiff

filed a written request for a hearing in June 2017 (Tr. 10, 63-73, 75-87, 103-04). Administrative

Law Judge Maribeth McMahon (“ALJ”) conducted a video hearing from Paducah, Kentucky (Tr.

10, 34, 36).    Plaintiff and his counsel, Sara J. Martin Diaz, participated from Owensboro,

Kentucky (Id.). Stephanie G. Barnes, an impartial vocational expert, testified during the hearing

(Id.).

         In a decision dated April 3, 2019, the ALJ evaluated this adult disability claim pursuant to

the five-step sequential evaluation process promulgated by the Commissioner (Tr. 10-23). The

ALJ determined that Plaintiff met the insured status requirements of the Social Security Act

through December 31, 2021 (Tr. 12). At the first step, the ALJ found Plaintiff has not engaged in

substantial gainful activity since April 16, 2016, the alleged onset date (Id.). At the second step,

the ALJ determined that Plaintiff has the following severe impairments: degenerative disc disease

and obesity (Tr. 13). At the third step, the ALJ concluded that Plaintiff does not have an

impairment or combination of impairments that meets or medically equals one of the listed

impairments in Appendix 1 (Id.). Further, the ALJ specifically found that Plaintiff’s degenerative

disc disease did not meet or medically equal Listing 1.04, because there is no evidence of nerve

root compression, spinal arachnoiditis, or lumbar spinal stenosis resulting in pseudo claudication

(Id.).

                                                  2
Case 4:20-cv-00083-HBB Document 27 Filed 05/27/21 Page 3 of 19 PageID #: 1525




        At the fourth step, the ALJ found that Plaintiff has the residual functional capacity (“RFC”)

to perform a range of light work because he can sit, stand, and walk each up to thirty minutes at a

time, for a total of six hours each in an eight-hour day; he can occasionally climb ladders, ropes,

or scaffolds and stoop; he can frequently climb ramps and stairs, kneel, crouch, and crawl; and he

should avoid concentrated exposure to vibrations (Id.). Additionally, the ALJ relied on testimony

from the vocational expert to find that Plaintiff is unable to perform any of his past relevant work

(Tr. 21).

        The ALJ proceeded to the fifth step where he considered Plaintiff’s RFC, age, education,

and past work experience as well as testimony from the vocational expert (Tr. 22-23). The ALJ

found that Plaintiff is capable of performing a significant number of jobs that exist in the national

economy (Id.). Therefore, the ALJ concluded that Plaintiff has not been under a “disability,” as

defined in the Social Security Act, from April 16, 2016, through the date of the decision, April 3,

2019 (Tr. 24).

        Plaintiff timely filed a request for the Appeals Council to review the ALJ’s decision (Tr.

153-54). The Appeals Council denied Plaintiff’s request for review (Tr. 1-4).

                                    CONCLUSIONS OF LAW

                                        Standard of Review

        Review by the Court is limited to determining whether the findings set forth in the final

decision of the Commissioner are supported by “substantial evidence,” 42 U.S.C. § 405(g); Cotton

v. Sullivan, 2 F.3d 692, 695 (6th Cir. 1993); Wyatt v. Sec’y of Health & Human Servs., 974 F.2d

680, 683 (6th Cir. 1992), and whether the correct legal standards were applied. Landsaw v. Sec’y

of Health & Human Servs., 803 F.2d 211, 213 (6th Cir. 1986). “Substantial evidence exists when

                                                 3
Case 4:20-cv-00083-HBB Document 27 Filed 05/27/21 Page 4 of 19 PageID #: 1526




a reasonable mind could accept the evidence as adequate to support the challenged conclusion,

even if that evidence could support a decision the other way.” Cotton, 2 F.3d at 695 (quoting

Casey v. Sec’y of Health & Human Servs., 987 F.2d 1230, 1233 (6th Cir. 1993)). In reviewing a

case for substantial evidence, the Court “may not try the case de novo, nor resolve conflicts in

evidence, nor decide questions of credibility.” Cohen v. Sec’y of Health & Human Servs., 964

F.2d 524, 528 (6th Cir. 1992) (quoting Garner v. Heckler, 745 F.2d 383, 387 (6th Cir. 1984)).

       As previously mentioned, the Appeals Council denied Plaintiff’s request for review of the

ALJ’s decision (Tr. 1-4). At that point, the ALJ’s decision became the final decision of the

Commissioner. 20 C.F.R. §§ 404.955(b), 404.981, 422.210(a); see 42 U.S.C. § 405(h) (finality

of the Commissioner’s decision). Thus, the Court will be reviewing the ALJ’s decision and the

evidence that was in the administrative record when the ALJ rendered the decision. 42 U.S.C. §

405(g); 20 C.F.R. § 404.981; Cline v. Comm’r of Soc. Sec., 96 F.3d 146, 148 (6th Cir. 1996);

Cotton v. Sullivan, 2 F.3d 692, 695-696 (6th Cir. 1993).

                       The Commissioner’s Sequential Evaluation Process

       The Social Security Act authorizes payment of Disability Insurance Benefits and

Supplemental Security Income to persons with disabilities. 42 U.S.C. §§ 401 et seq. (Title II

Disability Insurance Benefits), 1381 et seq. (Title XVI Supplemental Security Income). The term

“disability” is defined as an

               [I]nability to engage in any substantial gainful activity by reason of
               any medically determinable physical or mental impairment which
               can be expected to result in death or which has lasted or can be
               expected to last for a continuous period of not less than twelve (12)
               months.



                                                 4
Case 4:20-cv-00083-HBB Document 27 Filed 05/27/21 Page 5 of 19 PageID #: 1527




42 U.S.C. §§ 423(d)(1)(A) (Title II), 1382c(a)(3)(A) (Title XVI); 20 C.F.R. §§ 404.1505(a),

416.905(a); Barnhart v. Walton, 535 U.S. 212, 214 (2002); Abbott v. Sullivan, 905 F.2d 918, 923

(6th Cir. 1990).

       The Commissioner has promulgated regulations setting forth a five-step sequential

evaluation process for evaluating a disability claim. See “Evaluation of disability in general,” 20

C.F.R. § 404.1520. In summary, the evaluation proceeds as follows:

               1)      Is the claimant engaged in substantial gainful activity?

               2)      Does the claimant have a medically determinable
                       impairment or combination of impairments that satisfies the
                       duration requirement and significantly limits his or her
                       ability to do basic work activities?

               3)      Does the claimant have an impairment that meets or
                       medically equals the criteria of a listed impairment within
                       Appendix 1?

               4)      Does the claimant have the RFC to return to his or her past
                       relevant work?

               5)      Does the claimant’s RFC, age, education, and past work
                       experience allow him or her to perform a significant number
                       of jobs in the national economy?

Here, the ALJ denied Plaintiff’s claim at the fifth step.

                                        Finding No. 5 Part 1

       1. Arguments of the Parties

       Dr. Benjamin Burkett, the treating orthopedic surgeon, articulated Plaintiff’s functional

limitations in a May 2017 medical opinion (DN 20-1 PageID # 1468). Plaintiff does not challenge

the ALJ’s assignment of “great weight” to Dr. Burkett’s opinion that Plaintiff could sit, stand, and

walk up to thirty minutes at a time (Id.). What Plaintiff contests is the ALJ giving “little weight”

                                                  5
Case 4:20-cv-00083-HBB Document 27 Filed 05/27/21 Page 6 of 19 PageID #: 1528




to the rest of Dr. Burkett’s opinion (Id. at PageID # 1468-69). Plaintiff asserts that the ALJ did

not articulate “good reasons” for the assignment of “little weight” because the ALJ failed to discuss

or reference the following factors : (1) examining relationship; (2) treatment relationship; (3)

supportability; (4) consistency; (5) specialization; and (6) other factors (Id. at PageID # 1469-70,

citing 20 CFR 404.1527(c)). Instead, the ALJ found the rest of Dr. Burkett opinion inconsistent

with: (1)“generally normal” physical findings that were cherrypicked from the record and

irrelevant to the aspects of Dr. Burkett’s opinion that the ALJ sought to discredit; (2) physical

therapy records discussing Plaintiff’s ability to get his lumbar range of motion within functional

limits as well as his ability tolerate physical therapy, climb stairs, and walk and stand for fifteen

minutes with no increase of pain; and (3) speculative inferences about Plaintiff’s activities of daily

living (Id. at 1470-82).

        Defendant asserts that the ALJ properly evaluated the opinion of Dr. Burkett and provided

“good reasons” for the weight assigned to each of the limitations expressed therein (DN 26 PageID

# 1509-15). Defendant points out that while “the regulations indicate that an ALJ should consider

the regulatory factors in 20 C.F.R. § 404.1527(c)(2)-(6), they do not require an ALJ to provide an

‘exhaustive, step-by-step analysis of each factor’” (Id. at PageID #1509, quoting Biestek v.

Comm’r of Soc. Sec., 880 F.3d 778, 785 (6th Cir. 2017)). Instead, the regulations provide that an

ALJ “will consider all of the factors and ‘give good reasons in our . . . decision for the weight we

give your treating source’s medical opinion’” (Id. quoting 20 C.F.R. § 404.1527(c)(2)) (ellipsis in

original).   Defendant contends that the ALJ reasonably gave great weight to Dr. Burkett’s

opinion—Plaintiff has the ability to sit for forty-five minutes at a time, stand for thirty minutes at

a time, and walk every thirty minutes—because it is consistent with the medical evidence of record

                                                  6
Case 4:20-cv-00083-HBB Document 27 Filed 05/27/21 Page 7 of 19 PageID #: 1529




and Plaintiff’s hearing testimony (Id. at PageID # 1510, citing Tr. 20; 20 C.F.R. § 404.1527(c)(4)).

Defendant asserts that the ALJ reasonably gave little weight to the rest of Dr. Burkett’s opinion

because it was inconsistent with the record as a whole, including Dr. Burkett’s own treatment notes

(Id. citing Tr. 20; 20 C.F.R. § 404.1527(c)(3)-(4)). Defendant points out there are numerous

objective findings on examination that support the ALJ’s finding that the record did not support

Dr. Burkett’s opinion that Plaintiff needed an assistive device; could occasionally lift up to ten

pounds; could rarely lift up to twenty pounds; could never stoop, crouch, or climb stairs; and he

would miss about two days of work each month (Id. at PageID # 1510-12). Further, the ALJ

properly considered Plaintiff’s reported activities and the opinion from Dr. Black, a non-examining

state agency physician, when evaluating Dr. Burkett’s opinion and formulating the RFC (Id. at

PageID # 1512-15).

       2. Discussion

       Finding No. 5 sets forth the RFC finding which is the ALJ’s ultimate determination of what

Plaintiff can still do despite his physical limitations (Tr. 13-21). 20 C.F.R. §§ 404.1545(a),

404.1546(c); Rudd v. Comm’r of Soc. Sec., 531 F. App’x 719, 728 (6th Cir. 2013) (the

Commissioner is ultimately responsible for assessing a claimant’s RFC). The RFC finding is

based on a consideration of medical opinions and all other evidence in the case record, including

a claimant’s subjective statements about his impairments.              20 C.F.R. §§ 404.1529,

404.1545(a)(3), 404.1546(c). Medical opinions expressing functional limitations imposed by a

claimant’s physical or mental impairments can be generated by treating physicians or

psychologists, consultative examining physicians or psychologists, state agency physicians or

psychologists who reviewed the claimant's medical records, or medical experts who testify at

                                                 7
Case 4:20-cv-00083-HBB Document 27 Filed 05/27/21 Page 8 of 19 PageID #: 1530




hearings before an Administrative Law Judge.           20 C.F.R. §§ 404.1502, 404.1513(a)(2),

404.1513a(b), 404.1527, 404.1545(a)(3). Thus, in making the RFC finding an Administrative

Law Judge must necessarily assign weight to the medical source statements in the record and assess

the claimant’s subjective allegations. 20 C.F.R. §§ 404.1527(c), 404.1529(a).

       As Plaintiff filed his application for Disability Insurance Benefits prior to March 27, 2017,

the rules in 20 C.F.R. § 404.1527 apply to the ALJ’s assignment of weight to the medical opinions

in the record. The process of assigning weight to medical opinions in the record begins with a

determination whether to assign controlling weight to the medical opinion of the treating source.

20 C.F.R. § 404.1527(c). If controlling weight is not assigned to the treating source’s opinion,

the Administrative Law Judge must consider the factors in paragraphs (c)(1)-(6) of this section in

deciding how much weight to accord each of the medical opinions in the record, including the

medical opinion from the treating source. 20 C.F.R. § 404.1527(c).

       In May 2017, Plaintiff’s treating physician, Dr. Burkett, filed out a “PHYSICAL

RESIDUAL FUNCTIONAL CAPACITY QUESTIONNAIRE” form (Tr. 471-75). Dr. Burkett

indicated a diagnosis of lumbar degenerative disc disease with a “Reserved” prognosis (Tr. 471).

Dr. Burkett opined that Plaintiff could walk two city blocks, sit for 45 minutes at one time, and

stand for 30 minutes at one time (Tr. 472). He indicated that in an eight-hour working day

Plaintiff can sit for at least six hours but must get up every 30 minutes and walk for seven minutes

and she will need to take unscheduled ten-minute breaks every hour (Tr. 473). Dr. Burkett opined

that Plaintiff can frequently lift and carry less than ten pounds, occasionally lift and carry ten

pounds, and rarely lift and carry 20 pounds (Id.). He posited that Plaintiff can occasionally twist,

rarely climb stairs, but can never stoop, crouch/squat; and climb ladders (Tr. 474). Dr. Burkett

                                                 8
Case 4:20-cv-00083-HBB Document 27 Filed 05/27/21 Page 9 of 19 PageID #: 1531




opined that Plaintiff would be absent from work about two days per month as a result of the

impairments or treatment (Id.).

       In June 2017, Dr. Burkett indicated that Plaintiff underwent a lumbar fusion at L3-4 and

L4-5 on February 9, 2017 (Tr. 1269). Additionally, he opined “[n]o heavy lifting” (Id.).

       The relevant parts of the ALJ’s decision read as follows:

               The undersigned gives some weight to the May 2017 opinion from
               Benjamin Burkett, M.D., the claimant's treating orthopedic surgeon.
               Ex. 8F. Dr. Burkett opined that the claimant can sit for forty-five
               minutes at one time, stand for thirty minutes at one time, and that
               the claimant will be required to walk every thirty minutes. This
               opinion receives great weight, as it is consistent with the medical
               evidence of record, including the claimant’s hearing testimony. At
               follow-up appointments, the claimant reported some continued back
               pain. He also testified that he cannot sit or stand for long periods
               and that he needs to get up every thirty minutes to walk around.
               Therefore, the undersigned also finds that the claimant can sit, stand,
               and walk each up to thirty minutes at a time, for a total of six hours
               each in an eight-hour day. Dr. Burkett also opined that the claimant
               must use an assistive device, can frequently lift up to ten pounds,
               occasionally lift up to ten pounds, and rarely lift up to twenty
               pounds, and never stop, crouch, or climb ladders. He also opined
               that the claimant could occasionally twist and rarely climb stairs.
               In addition, Dr. Burkett opined that the claimant would miss about
               two days of work per month. This opinion receives little weight
               because it is inconsistent with the record as a whole, including Dr.
               Burkett’s own treatment notes. Despite the claimant’s reports of
               continued pain and minimal relief from physical therapy and
               injections, he had generally normal physical examination findings.
               The claimant had a normal gait with no reports of any assistive
               device used except immediately following his February 2017
               surgery. Additionally, he had intact sensation, normal reflexes, and
               negative straight leg raise tests bilaterally. With physical therapy,
               the claimant’s lumbar range of motion was within functional limits
               and he could tolerate a session, climb stairs, and walk and stand for
               fifteen minutes with no increase of pain. Additionally, the claimant
               testified that he completes many activities of daily living with
               breaks. The record as a whole does not support Dr. Burkett’s
               significant limitations. Therefore, the undersigned limited the

                                                 9
Case 4:20-cv-00083-HBB Document 27 Filed 05/27/21 Page 10 of 19 PageID #: 1532




               claimant to occasionally climbing ladders, ropes, or scaffolds and
               stooping. The claimant can frequently climb ramps and stairs,
               kneel, crouch, and crawl. Finally, he should avoid concentrated
               exposure to vibrations.

               ...

               The [undersigned] also gives little weight to the June 2017 opinion
               from Benjamin Burkett, M.D., the claimant's treating orthopedic
               surgeon. Ex. 13F/501. Dr. Burkett opined that the claimant
               cannot perform any heavy lifting. While the undersigned limited
               the claimant to less than the full range of light work, Dr. Burkett's
               opinion is vague and does not provide any specific weight or work
               related limitations for the claimant.

(Tr. 20-21).

       The ALJ did not expressly address whether Dr. Burkett’s opinion is entitled to controlling

weight. However, the ALJ’s analysis implicitly indicates the medical opinion was not accorded

controlling weight because it is inconsistent with other substantial evidence in the record. The

ALJ’s analysis indicates she weighed the opinion based on the treatment relationship,

specialization, supportability, consistency, and other factors that tend to support and contradict the

medical opinion. See 20 C.F.R. § 1527(c)(2)-(6). Thus, contrary to Plaintiff’s assertion, the ALJ

did consider the factors in paragraphs (c)(1)-(6) of 20 C.F.R. § 404.1527(c) in deciding how much

weight to accord Dr. Burkett’s medical opinions. See Gayheart v. Comm’r of Soc. Sec., 710 F.3d

365, 376 (6th Cir. 2013). Moreover, the ALJ provided good reasons for the weight assigned to

the identified parts of Dr. Burkett’s opinions. The ALJ’s findings are supported by substantial

evidence in the record and comport with applicable law. Therefore, Plaintiff’s challenge to the

ALJ’s assignment of weight the Dr. Burkett’s opinions is unsuccessful.




                                                 10
Case 4:20-cv-00083-HBB Document 27 Filed 05/27/21 Page 11 of 19 PageID #: 1533




                                    Finding No. 5 Parts 2 and 3

       1. Arguments of the Parties

       Plaintiff argues the ALJ did not provide a sufficient reason for not accepting Plaintiff’s

testimony—regarding the intensity, persistence, and limiting effects of his severe degenerative

disc disease—as consistent with the medical records (DN 20-1 PageID # 1482-87, citing

Tr. 48-52). Plaintiff accuses the ALJ of overlooking or ignoring portions of the record that are

consistent with his testimony, while cherry picking portions of the record supporting the ALJ’s

finding (Id.). Plaintiff contends that the record shows despite three back surgeries, he has

consistently and rigorously treated the symptoms and persistent pain by seeing specialists and

physical therapists, receiving epidural injections, and taking pain medication (Id.). Plaintiff faults

the ALJ for relying on an August 2017 post-surgical MRI without contrast when there was a pre-

surgical August 2016 MRI done with contrast that demonstrated much more severe findings that

are not all explained away by the February 2017 lumbar fusion at L3-4 and L4-5 (Id.).

Specifically, the August 2016 MRI showed asymmetric disc bulging/protrusion at L5-S1 that could

be irritating the left S1 nerve root in the lateral recess and moderate bilateral foraminal stenoses

that could be a source of an L5 radiculopathy (Id. at PageID # 1485, citing Tr. 283). It also showed

mild to moderate diffuse disc bulging at L1-2 (Id.). Plaintiff asserts the greater clarity of the 2016

MRI with contrast is the only plausible explanation for the non-contrast 2017 MRI failing to

indicate significant findings at L5-S1 and L1-2 (Id.). Plaintiff also faults the ALJ for considering

factors such as his not having a fourth back surgery and not visiting the emergency room for back

pain (Id. citing SSR 16-3p).



                                                 11
Case 4:20-cv-00083-HBB Document 27 Filed 05/27/21 Page 12 of 19 PageID #: 1534




       Additionally, Plaintiff contends that the ALJ did not rely on substantial evidence in

concluding that he had the RFC to perform less than the full range of light work (Id. PageID #

1487-90). Plaintiff argues “clear error” by the ALJ because there is “absolutely no indication

anywhere in the record that Mr. Reynolds retained the ability to perform light work which requires

frequent lifting or carrying of objects weighing up to ten (10) pounds (Id.).

       Defendant contends the ALJ gave a detailed discussion of the evidence as it related to

Plaintiff’s subjective statements and provided adequate reasons for finding that they were not

consistent with the evidence (DN 26 PageID # 1518-20, citing Tr. 13-21). Further, the ALJ

assessment comported with applicable law (Id. at PageID # 1518, citing 20 C.F.R. § 404.1529;

SSR 16-3). Defendant points out that the ALJ considered all of the evidence, not just the August

2017 lumbar MRI, and built a bridge from the evidence to the conclusion (Id. at PageID #

1519-20). Further, the opinion from Dr. Back, state agency medical consultant, supports the

ALJ’s assessment of Plaintiff’s subjective complaints and RFC determination (Id. at PageID #

1520). Additionally, Defendant asserts that substantial evidence in the record supports the ALJ’s

determination that Plaintiff could perform a limited range of light work (Id. at PageID # 1515-18).

       2. Discussion

       In assessing a claimant’s residual functional capacity the Administrative Law Judge must

necessarily consider the subjective allegations of the claimant and make findings. 20 C.F.R. §

404.1529; Social Security Ruling 16-3p. A claimant's statement that he is experiencing pain or

other symptoms will not, taken alone, establish that he is disabled; there must be medical signs

and laboratory findings which show the existence of a medical impairment that could reasonably

be expected to give rise to the pain and other symptoms alleged. 20 C.F.R. § 404.1529(a). In

                                                12
Case 4:20-cv-00083-HBB Document 27 Filed 05/27/21 Page 13 of 19 PageID #: 1535




determining whether a claimant suffers from debilitating pain and other symptoms, the two-part

test set forth in Duncan v. Sec’y of Health & Human Servs., 801 F.2d 847, 853 (6th Cir. 1986),

applies. First the Administrative Law Judge must examine whether there is objective medical

evidence of an underlying medical condition. If there is, then the Administrative Law Judge must

determine: “(1) whether objective medical evidence confirms the severity of the alleged pain

arising from the condition; or (2) whether the objectively established medical condition is of such

severity that it can reasonably be expected to produce the alleged disabling pain.” Id. When the

reported pain and other symptoms suggest an impairment of greater severity than can be shown by

objective medical evidence, the Administrative Law Judge will consider other information and

factors which may be relevant to the degree of pain alleged. 20 C.F.R. § 404.1529(c)(3). Other

factors include a claimant’s level of daily activity, 20 C.F.R. § 404.1529(c)(3)(i); the frequency

that treatment is sought for the allegedly disabling condition, 20 C.F.R. § 404.1529(c)(3)(v);

inconsistencies in the evidence and the extent to which there are any conflicts between the

claimant’s statements and the rest of the evidence, 20 C.F.R. § 404.1529(c)(4); and the medication

used to alleviate the alleged pain or other symptoms, 20 C.F.R. § 404.1529(c)(3)(iv).

       Here, the ALJ provided a thorough and accurate summary of Plaintiff’s subjective

statements regarding his pain and other symptoms caused by his back condition, his level of daily

activity, the medication used to address his symptoms, the frequency that he sought treatment, and

the extent to which there are conflicts between his statements and the rest of the evidence (Tr.

14-20). The ALJ also thoroughly and accurately summarized the surgical and non-surgical

treatment that Plaintiff received for his back condition as well as the physical examination findings



                                                 13
Case 4:20-cv-00083-HBB Document 27 Filed 05/27/21 Page 14 of 19 PageID #: 1536




and the results of MRIs and x-rays of his Plaintiff’s spine (Id.). In relevant part the ALJ’s decision

reads as follows:

               Treatment for the claimant’s degenerative disc disease has been
               effective. The claimant underwent a left microdiscectomy at L4-5
               in May 2016. Although the claimant required a second lumbar
               surgery in February 2017, his condition generally improved after
               this lumbar fusion procedure. Exs. lF/8, SF/3-4. After his
               February 2017 procedure, the claimant attended extensive physical
               therapy. Exs. l0F, 13F. The claimant’s condition improved with
               physical therapy, as his lumbar range of motion was within function
               limits, he had an independent gait, and he had a negative straight leg
               raise test bilaterally. Ex. 13F/284. In addition, the claimant could
               tolerate full treatment sessions, stand and walk for fifteen minutes,
               and ambulate ten stairs without an increase of pain. Ex. 13F/543.
               Although the claimant reported continued back and hip pain with
               only minimal relief from a series of epidural steroid injections, he
               had generally normal physical examination findings including a
               normal gait with no use of an assistive device, normal reflexes, intact
               sensation and cranial nerves, and bilaterally negative straight leg
               raise tests. Exs. 12F/4-18, 14F/4, 6-7, 9. Additionally, a post-
               surgical MRI of the claimant’s lumbar spine performed in August
               2017 was generally normal with only mild findings. Ex. 12F/12-
               13. He testified that he takes pain medication only as needed.
               While this medication does not completely take his pain away, he
               testified that it does provide some symptom relief. Furthermore,
               there is no evidence that the claimant has undergone any additional
               invasive treatments since his February 2017 lumbar fusion. In fact,
               there is no evidence that the claimant has ever reported to the
               emergency department for his lumbar back pain. However, to
               avoid exacerbating the claimant’s symptoms from his degenerative
               disc disease, the undersigned has limited him to less than the full
               range of light work. He can sit, stand, and walk each up to thirty
               minutes at a time, for a total of six hours each in an eight-hour day.
               Additionally, the claimant can occasionally climb ladders, ropes, or
               scaffolds and stoop. The claimant can frequently climb ramps and
               stairs, kneel, crouch, and crawl. Finally, he should avoid
               concentrated exposure to vibrations.

               Pursuant to Social Security Ruling 02-1p, the undersigned must do
               an individualized assessment of the impact of obesity on the
               claimant's functioning to determine whether it is severe.

                                                 14
Case 4:20-cv-00083-HBB Document 27 Filed 05/27/21 Page 15 of 19 PageID #: 1537




            SSR 02-lp. . . . In this case, the undersigned finds that the
            claimant’s obesity is severe because it causes greater pain and
            functional limitations than would be expected from his severe
            impairments alone. Because of the claimant's obesity, and its
            effects on the claimant's other severe impairments, the undersigned
            has limited the claimant to light work with the additional restrictions
            of sitting, standing, and walking each up to thirty minutes at a time,
            for a total of six hours each in an eight- hour day. Additionally, the
            claimant can occasionally climb ladders, ropes, or scaffolds and
            stoop. The claimant can frequently climb ramps and stairs, kneel,
            crouch, and crawl. Finally, he should avoid concentrated exposure
            to vibrations.

            Overall, the medical evidence of record does not support the
            claimant’s alleged symptoms or alleged loss of functioning. While
            the claimant reported continued pain after his May 2016 and
            February 2017 lumbar procedures, he had generally normal
            objective imaging and physical examination findings. A post-
            operative lumbar MRI performed in August 2017 was generally
            normal with only mild findings. The claimant reported that
            physical therapy provided no significant improvement, but his
            lumbar spine improved to a functional range of motion, he had
            negative straight leg raise tests bilaterally, and he could tolerate an
            entire session, climb ten stairs, and stand and walk for fifteen
            minutes without an increase of pain. The claimant reported
            continued pain at orthopedic follow-up appointments, but he had a
            negative straight leg raise test bilaterally, a normal gait, and intact
            sensation. The claimant also had generally normal examination
            findings with his primary care provider in 2017 and 2018 including
            a normal gait, intact cranial nerves, and intact sensation. The
            claimant even reported being able to exercise at one of these
            appointments. There is no evidence that the claimant has received
            any additional invasive treatment for his degenerative disc disease.
            Instead, the claimant testified that he takes pain medication only
            when needed. While it does not provide complete relief, he
            testified that he does get some symptom relief with his medication.

            Despite [his] alleged symptoms, the claimant completes many
            activities of daily living. As long as he takes breaks, the claimant
            testified that he is able to handle his own personal care, prepare
            meals, and do some household chores like washing dishes and
            laundry. The claimant also testified that he attends church. While
            he testified that he debated quitting Sunday school, he has been able

                                              15
Case 4:20-cv-00083-HBB Document 27 Filed 05/27/21 Page 16 of 19 PageID #: 1538




               to continue going. He also testified that he is able to do his home
               exercise plan in the pool. The claimant also reported that he is able
               to do short shopping trips. Ex. 7E.

(Tr. 18-20).

       The ALJ found from the medical record and Plaintiff’s testimony that Plaintiff does not

suffer pain to the extent he testified. In the absence of detailed corroborating evidence of

Plaintiff’s subjective complaints, it becomes the duty of the ALJ to assess the claimant’s subjective

allegations and make appropriate findings. The undersigned concludes that the ALJ’s assessment

of Plaintiff’s subjective allegations are supported by substantial evidence and fully comport with

applicable law, including the regulations for evaluating consultative and treating physician’s

opinions and pain. See 20 C.F.R. §§ 404.1519a-p, 404.1527, 404.1529.

       In sum, contrary to Plaintiff’s contentions, the ALJ’s RFC determinations are supported by

substantial evidence in the record and comport with applicable law. For this reason, Plaintiff’s

three challenges to the RFC determinations are unsuccessful.

                                      Finding Nos. 10 and 11

       1. Arguments of the Parties

       Plaintiff argues the Medical Vocational Rules would have directed a GRID Rule finding

of disability if he been found capable of sedentary work (DN 20-1 PageID # 1490-91). Plaintiff

accuses the ALJ of intentionally avoiding a favorable GRID Rule finding by determining he has

the RFC to perform a range of light work (Id.).

       Defendant asserts that Plaintiff failed to demonstrate that his claim should have been

evaluated under the sedentary GRID Rules (DN 26 PageID # 1517-18).



                                                  16
Case 4:20-cv-00083-HBB Document 27 Filed 05/27/21 Page 17 of 19 PageID #: 1539




       2.      Discussion

       At the fifth step, the Commissioner has the burden of demonstrating a significant number

of jobs exist in the local, regional and national economies that the claimant can perform, given his

or her residual functional capacity, age, education, and past work experience.         20 C.F.R. §

404.1520(a)(4)(v) and (g); Wyatt v. Sec’y of Health & Human Servs., 974 F.2d 680, 684 (6th Cir.

1992); Moon v. Sullivan, 923 F.2d 1175, 1181 (6th Cir. 1990); Allen v. Califano, 613 F.2d 139,

145 (6th Cir. 1980).   When a claimant’s age, education, previous work experience, and residual

functional capacity coincide with all of the criteria of a particular Grid Rule in Appendix 2 of the

regulations, referred to as the medical-vocational guidelines, the Commissioner may rely on that

Grid Rule to meet this burden. 20 C.F.R. § 404.1569; Grid Rule 200.00; Born v. Sec’y of Health

& Human Servs., 923 F.2d 1168, 1174 (6th Cir. 1990); Moon, 923 F.2d at 1181. However, if a

claimant’s age, education, previous work experience, and residual functional capacity do not

coincide with all the criteria of a particular Grid Rule, the Commissioner is limited to using the

Grid Rule as a framework in the decision-making process and must make a non-guideline

determination based on the testimony of a vocational expert. 20 C.F.R. § 404.1566(e); Born, 923

F.2d at 1174; Varley v. Sec’y of Health & Human Servs., 820 F.2d 777, 779 (6th Cir. 1987); Kirk

v. Sec’y of Health & Human Servs., 667 F.2d 524, 531, 535 (6th Cir. 1981), cert. denied, 461 U.S.

957 (1983).

       Here, for the reasons set forth above, the ALJ’s RFC finding is supported by substantial

evidence in the record and comports with applicable law.     The ALJ determined that Plaintiff has

the RFC to perform a range of light work due to exertional, postural, and environmental limitations

(Tr. 13, Finding No. 5).   As Plaintiff suffers from an impairment that imposes exertional and non-

                                                17
Case 4:20-cv-00083-HBB Document 27 Filed 05/27/21 Page 18 of 19 PageID #: 1540




exertional limitations, the ALJ was limited to using the GRID Rules as a framework to provide

guidance for decision making and was required to make a non-guideline determination based on

the testimony of a vocational expert. 20 C.F.R. § 404.1569a(d); 20 C.F.R. Part 404, Subpart P,

Appendix 2, § 200.00(e); Abbot v. Sullivan, 905 F.2d 918, 926-927 (6th Cir. 1990); Cole v. Sec’y

of Health & Human Servs., 820 F.2d 768, 771 (6th Cir. 1987); Kirk, 667 F.2d at 528-529. This

means the ALJ appropriately relied on the testimony of the vocational expert to make Finding Nos.

10 and 11. Both findings are supported by substantial evidence in the record and comport with

applicable law.   Thus, Plaintiff is not entitled to relief on this claim.

                                             Conclusion

       As the Court noted previously, “[a]s long as substantial evidence supports the

Commissioner’s decision, we must defer to it, even if there is substantial evidence in the record

that would have supported an opposite conclusion.” Warner v. Comm’r of Soc. Sec., 375 F.3d

387, 390 (6th Cir. 2004). Regardless of how this Court may view the evidence, it is not this

Court’s place to re-try or re-evaluate the findings of the ALJ. 42 U.S.C. § 405(g). Rather, this

Court is only to find if substantial evidence exists to support the ALJ’s decision and if the ALJ

followed the applicable law. (Id.). After reviewing the record, the Court concludes that the

ALJ’s determination is supported by substantial evidence in the record and correctly followed the

applicable law. Therefore, Plaintiff is not entitled to relief with regard to his challenge.




                                                  18
Case 4:20-cv-00083-HBB Document 27 Filed 05/27/21 Page 19 of 19 PageID #: 1541




                                     ORDER

      IT IS HEREBY ORDERED that the final decision of the Commissioner is AFFIRMED.

      IT IS FURTHER ORDERED that judgment is GRANTED for the Commissioner.


      May 26, 2021




Copies:        Counsel




                                        19
